In Hagan v. Sone (174 N.Y. 317) the trial court directed a verdict for the defendant, upon which judgment was entered and affirmed by the Appellate Division.
On appeal this court held that when evidence is given of such a character that different inferences may fairly and reasonably *Page 561 
be drawn from it, the fact must be determined by the jury.
In the case before us the trial judge, on evidence of a similar character, has decided the issues in favor of the defendants, upon which decision judgment was entered and affirmed by the Appellate Division. The facts as thus settled are binding on this court.
The judgment should be affirmed, with costs to defendant Sone.
PARKER, Ch. J., GRAY, O'BRIEN, BARTLETT, MARTIN, VANN and WERNER, JJ., concur.
Judgment affirmed.